Citation Nr: 0311650	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include coronary artery disease with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



REMAND

The veteran had active military service from July 1944 to 
October 1946.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  In a decision issued in 
September 1999, the Board remanded the claim to the RO.  The 
claim returns to the Board for appellate review.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law removes the 
requirement that a veteran present a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

By a letter issued in March 2003, the Board notified the 
veteran of the enactment of the VCAA, and advised the veteran 
of the general provisions of that Act.  However, after the 
Board issued that letter, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2)(ii), the provision under which the Board issued 
that letter, is invalid to the extent that it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board.  The Federal Circuit 
determined that the regulation was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  

Under the Federal Circuit's decision, remand is again 
required, to provide the veteran with due process as 
interpreted by the Court.  The Board notes that this claim 
has been in appellate status for more than seven years.  The 
Board further notes that the veteran has written to VA to 
complain about the length of time required to obtain a 
decision in his case.  The Board sympathizes with the 
veteran's desire for a decision regarding his claim.  
Nevertheless, the Board must, by law, comply with the 
decision of the Federal Circuit.  The claim must, in 
compliance with the Federal Circuit's recent decision, be 
remanded to the RO under the VCAA at this time so that due 
process may be afforded to the veteran.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should assure that the record 
reflects that the veteran has been 
advised of the enactment of the VCAA, and 
of his responsibilities under the Act, 
and of VA's duties and responsibilities 
under the Act.  The RO should 
specifically advise the veteran of the 
period of time in which he may timely 
submit or identify evidence which might 
substantiate his claim, and the RO should 
advise the veteran as to when that period 
ends.

2.  The RO should afford the veteran the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which 
might assist him to establish his claim, 
and should obtain any VA treatment 
records or private treatment records not 
yet associated with the claims files 
which the veteran believes may be 
relevant.  

VA clinical records since June 2002 
should also be obtained.  

3.  The RO should advise the veteran that 
he is being afforded another opportunity 
to submit alternative evidence regarding 
the date of onset and severity of the 
disability at issue, including statements 
from former employers, supervisors, or 
co-workers, written opinions from 
physicians or other health care 
providers, and the like. 

4.  The veteran should be afforded VA 
examination to obtain medical opinion as 
to whether it is at least as likely as 
not that the veteran's current heart 
disorder, to include coronary artery 
disease with hypertension, was incurred 
in or as a result of his service.  

5.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required under the VCAA.  
The RO should undertake any further 
development deemed appropriate.  After 
completing all appropriate development, 
the RO should readjudicate the claim for 
service connection for a heart disorder, 
to include coronary artery disease with 
hypertension.  If the decision remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  In that SSOC, the RO should 
review the actions taken by VA to assist 
him in developing the claim, and, advise 
the veteran of the time period available 
for response.

The case should be returned to the Board for further 
appellate consideration in accordance with the normal 
procedures following Remand from the Court.  The purpose of 
this REMAND is to ensure that the veteran has been accorded 
due process of law.  No inference should be drawn regarding 
the final disposition of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

